DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Preliminary Remarks
The amendment filed on 03/23/2021 has been entered.  Claims 1, 2, 11, and 15 have been amended, claims 4 and 14 have been canceled, and claims 3, 5-10, 12-13, and 16-20 remain pending in the application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5-7, 11, 15-16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al. and further in views of US 7997025 B1-Masse, US 2015/0004685 A1-Carl, and Anderson (July 2003).

Claim 1: “A continuous microalgae culture module, comprising: an outdoor culture unit configured to contain microalgae producing macular pigment and a medium”:  Hu et al. disclose the present invention provides novel photobioreactors, modules thereof, and methods for use in culturing and harvesting algae and 
“configured to contain microalgae producing macular pigment and a medium;”:  Hu et al. disclose the photobioreactors contain at least one inlet port in fluid communication with the container, for introducing fluid, including but not limited to culture medium (Col. 9, lines 19-21); induce cellular accumulation of desirable products (such as high-value pigments, lipids/oil, proteins, or polysaccharides, Col. 5, lines 21-22); specific desirable end-products (e.g., high-value carotenoids (macular pigments, Col. 14, lines 47-48).
“a pigment inducing unit, comprising: a culture device comprising a first inlet and a first outlet, wherein the first inlet is connected to the high-density culture unit”:  Hu et al. disclose a hybrid open pond-closed reactor systems used to induce cellular accumulation of desirable products (such as high-value pigments (Col. 5, lines 14, 21-22); at least one inlet port in fluid communication with the container (Col. 3, lines 27-28) and at least one outlet port in fluid communication with container (high-density culture unit, Col. 3, lines 29-30).

Regarding claim 1, Hu et al. teaches the invention discussed above. Hu et al. teaches a second light source (artificial illumination can be provided, fluorescence tubes, Col. 16, line 39-40).  However, Hu et al. does not teach the second light source is capable of emitting a blue light.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention and second light source of Hu et al. to further include a light capable of emitting blue light as taught by Carl, because Carl teaches the lighting will use LEDs as this will minimize the electricity required to provide the light and enable the frequency to be tailored to the needs of the growth of the algal solution; further, LED lighting will add the least amount of heat to the reactor (Para. [0011], lines 13-17).
For claim 1, Anderson teaches blue light emitted in the range of 400-500 nm (pg. 20, line 3), which reads on the instant claim limitation of a wavelength of blue light ranges from 400 nm to 500 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate a light (blue) with wavelengths between 400-500 nm as taught by Anderson, because Anderson teaches the use of using 400-500nm can be used to increase the overall amount of photosynthesis (pg. 20, line 3).

Additionally, regarding claim 1, Hu et al. teaches the invention discussed above.  Further, Hu et al. teaches a harvesting unit (harvesting system, Col. 15, line 43), a pigment inducing unit, second inlet and second outlets discussed above.  However, Hu et al. does not teach a collecting tank.

Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the invention of Hu et al. to further include a collecting tank (collecting vessel 101) as taught by Masse, because Mass teaches a product collecting vessel can be provided in communication with the photobioreactor module for collecting algae (Col. 3, lines 58-60).
	
Furthermore, regarding claim 1, Hu et al. teaches the invention discussed above.  Also, Hu et al. teaches a first light source (photon energy), discussed above.  However, Hu et al. does not teach a light source emitting red light.
Furthermore, for claim 1, Carl teaches a LED light emitting red light, which reads on the instant claim limitation of wherein the first light source of the high-density culture unit is capable of emitting a red light (Para. [0011], line 20).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the invention and first light source of Hu et al. to further include a light capable of emitting red light as taught by Carl, because Carl teaches the lighting will use LEDs as this will minimize the electricity required to provide the light and enable the frequency to be tailored to the needs of the growth of the algal solution; further, LED lighting will add the least amount of heat to the reactor (Para. [0011], lines 13-17).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate a light (red) with wavelengths between 600-700 nm as taught by Anderson, because Anderson teaches light with wavelengths between 600-700nm is the most efficient for photosynthesis; light emitting diodes (LEDs) with a peak wavelength of 643nm are the most cost effective light source if operation of the PBR (photo-bio reactor, pg. 3, lines 10-12).


Claim 2: “outdoor culture unit comprises a plurality of first containers, and the first containers are connected in a manner such that the media and the microalgae pass through the first containers in a series or parallel manner.”:  Hu et al. disclose  containers of each photobioreactor are in fluid communication (Col. 3, lines 41-42); photobioreactor containers can also be set in parallel and the fluid from individual photobioreactor containers can be harvested through outlet ports connected to a common harvesting/draining manifold system (Col. 3, lines 43-46).

Claim 3: “wherein the first containers are transparent columns.”:  Hu et al. disclose a container adapted for holding fluid, comprising (Col. 3, line 49), a top opening 

Claim 5: “wherein the high-density culture unit further comprises a plurality of second containers, adjacent ones of the second containers are connected with each other, and the first light source is adjacent to the second containers.”:  Hu et al. disclose the invention provides photo bioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of the photobioreactors are in fluid communication; in this embodiment, the individual photobioreactor containers may in direct fluid communication at the inlet (i.e.: an inlet supplying culture medium, etc. to each of the photobioreactor containers in the module; they may be in fluid communication when set in parallel the fluid from individual photobioreactor containers can be harvested through outlet ports connected to a common harvesting/draining manifold system (Col. 11, lines 57-67).

Claim 6: wherein the second containers are connected in a manner such that the media and the microalgae pass through the second containers in a series or parallel manner.”:  Hu et al. disclose the invention provides photo bioreactor modules, comprising two or more photobioreactors of the first aspect of the invention, wherein the containers of the photobioreactors are in fluid communication. In this embodiment, the individual photobioreactor containers may in direct fluid communication at the inlet (i.e.: an inlet supplying culture medium, etc. to each of the photobioreactor containers in the module; they may be in fluid communication when set in parallel the fluid from individual 

Claim 7: “wherein the second containers are transparent columns.”:  Hu et al. disclose second aspect, the present invention provides a photo bioreactor panel unit, comprising: (a) a container adapted for holding fluid (Col. 12, lines 56-58);  the first and second sidewalls is transparent (Col. 12, lines 61-62).

Claim 11: “A method of culturing microalgae containing macular pigment, comprising: disposing a medium containing microalgae in an outdoor culture unit, and lighting and culturing the medium containing the microalgae at outdoors, such that the microalgae grow to a first density;”:  Hu et al. disclose the present invention provides novel photobioreactors, modules thereof, and methods for use in culturing and harvesting algae and cyanobacteria (abstract, lines 1-3, and Col. 6, lines 12-15); when the photobioreactor is used for algal growth outdoors (Col. 6, lines 37-38); further, Hu et al. disclose the photobioreactors contain at least one inlet port in fluid communication with the container, for introducing fluid, including but not limited to culture medium (Col. 9, lines 19-21); induce cellular accumulation of desirable products (such as high-value pigments, lipids/oil, proteins, or polysaccharides, Col. 5, lines 21-22); specific desirable end-products (e.g., high-value carotenoids (macular pigments, Col. 14, lines 47-48).
“after culturing the medium containing the microalgae at outdoors, transporting the medium containing the microalgae to a high-density culture unit, and continuously lighting and culturing the medium containing 
“after culturing the medium containing the microalgae in the high-density culture unit, transporting the medium containing the microalgae to a pigment inducing unit”:  Hu et al. disclose a hybrid open pond-closed reactor systems used to induce cellular accumulation of desirable products (such as high-value pigments (Col. 5, lines 14, 21-22); at least one inlet port in fluid communication with the container (Col. 3, lines 27-28) and at least one outlet port in fluid communication with container (high-density culture unit, Col. 3, lines 29-30).

Regarding claim 11, Hu et al. teaches the invention discussed above.  Further, Hu et al. teaches a plurality of such photobioreactors, are designed to sustain high performance of mass (high-density culture units) cultivation of algae, particularly using solar radiation (light source, Col. 6, lines 13-15).  However, Hu et al. does not explicitly teach using a red light.
For claim 11, Carl teaches a LED light emitting red light, which reads on the instant claim limitation of a light source is capable of emitting a red light (Para. [0011], line 20).

For claim 11, Anderson teaches red light with wavelengths between 600-700 nm for algae cultures (pg. 3, line 10), which reads on the instant claim limitation of red light with wavelengths between 600-700 nm,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate a light (red) with wavelengths between 600-700 nm as taught by Anderson, because Anderson teaches light with wavelengths between 600-700nm is the most efficient for photosynthesis; light emitting diodes (LEDs) with a peak wavelength of 643nm are the most cost effective light source if operation of the PBR (photo-bio reactor, pg. 3, lines 10-12).

Regarding claim 11, Hu et al. teaches the invention discussed above and a similar pigment inducing unit. Hu et al. teaches a similar pigment inducing unit above.   However, Hu et al. does not teach a blue light.  
For claim 11, Carl teaches a LED light emitting blue light, which reads on the instant claim limitation of emitting a blue light (Para. [0011], line 20).

For claim 11, Anderson teaches blue light emitted in the range of 400-500 nm (pg. 20, line 3), which reads on the instant claim limitation of a wavelength of blue light ranges from 400 nm to 500 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate a light (blue) with wavelengths between 400-500 nm as taught by Anderson, because Anderson teaches the use of using 400-500nm can be used to increase the overall amount of photosynthesis (pg. 20, line 3).

Regarding claim 11, modified Hu et al. teaches the invention discussed above.  Further, modified Hu et al. teaches a harvesting unit (harvesting system, Col. 15, line 43), a pigment inducing unit discussed above.  However, Hu et al. does not teach a collecting tank.
For claim 11, Masse teaches a collecting vessel 101 (Col. 5, line 44, Fig. 1), which reads on the instant claim limitation of a collecting tank.


Regarding claim 15, modified Hu et al. teaches the invention discussed above in claim 11. Modified Hu et al. teaches the use of red light in microalgae cultures above.  However, modified Hu et al. does not teach a wavelength of red light ranges from 600 nm to 700 nm.
For claim 15, Anderson teaches red light with wavelengths between 600-700 nm for algae cultures (pg. 3, line 10), which reads on the instant claim limitation of red light with wavelengths between 600-700 nm,
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate a light (red) with wavelengths between 600-700 nm as taught by Anderson, because Anderson teaches light with wavelengths between 600-700nm is the most efficient for photosynthesis; light emitting diodes (LEDs) with a peak wavelength of 643nm are the most cost effective light source if operation of the PBR (photo-bio reactor, pg. 3, lines 10-12).

Regarding claim 16, modified Hu et al. teaches the invention discussed above in claim 11. Modified Hu et al. teaches the use of blue light in microalgae cultures above.  
For claim 16, Anderson teaches blue light emitted in the range of 400-500 nm (pg. 20, line 3), which reads on the instant claim limitation of a wavelength of blue light ranges from 400 nm to 500 nm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate a light (blue) with wavelengths between 400-500 nm as taught by Anderson, because Anderson teaches the use of using 400-500nm can be used to increase the overall amount of photosynthesis (pg. 20, line 3).

Claim 17: “wherein carbon dioxide is introduced into the medium containing the microalgae in the outdoor culture unit and in the high-density culture unit simultaneously.”:  Hu et al. disclose the photobioreactors of this first aspect of the invention also comprise an aeration system in fluid communication with the container. The aeration system comprises any suitable system for introducing a carbon dioxide supply into the container (Col. 10, lines 18-22).


Claims 8-9 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al., US 7997025 B1-Masse, US 2015/0004685 A1-Carl, Anderson (2003) and in further view of US 2011/0070632 A1-Katoch et al.

claim 8, modified Hu et al. teaches the invention discussed above in claim 1.  Further, modified Hu et al. teaches a similar pigment inducing unit discussed above and a second light source.  However, modified Hu et al. does not teach a flexible transparent hose.
For claim 8, Katoch et al. teaches a fiber optic light guide or electro luminescence rope (Para. [0049], line 5, having a casing made of transparent material (Para. [0049], line 3, which reads on the instant claim limitation of a flexible transparent hose.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to the modified invention of Hu et al. and further include a fiber optic light guide or electro luminescence as taught by Katoch et al., because Katoch et al. teaches he fiber optic light guide can be placed directly into the reactor or contained in a transparent housing made of the similar material as used in light guide casing; a space between light guide and the housing is to be filled by a light filtering fluid for spectral control (Para. [0049], lines 9-13).

Regarding claim 9, modified Hu et al. teaches the invention discussed above in claim 1.  Modified Hu et al. teaches a harvesting unit, a collecting tank, an outdoor culture unit, and a second outlet discussed above.  However, modified et al. does not teach a branch pipe and a stirrer in the collecting tank.
For claim 9, Katoch et al. teaches similar branch pipes 7 (Para. [0044], line 3) and a stirrer in a similar collection tank (Para. [0046], line 1), which reads on the instant claim limitation of a branch pipe and a stirrer in the collecting tank.


Regarding claim 18, modified Hu et al. teaches the invention discussed above in claim 11.  Further, modified Hu et al. teaches macular pigment, a similar harvesting unit, and a stirrer.  However, modified Hu et al. does not teach using flocculants.
For claim 18, Katoch et al. teaches use of flocculants (Para. [0016], line 7), which reads on the instant claim limitation of using flocculants.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further include the use of flocculants for algae cultures as taught by Katoch et al., because Katoch et al. teaches in order to maintain optimal levels of algae or other photoautotrophic organisms within the photobioreactors, periodically biomass, is removed from the photobioreactors using either the continues belt extraction unit or by other methods of flocculation (Para. [0021], lines 5-9).

Regarding claim 19, modified Hu et al. teaches the invention discussed above in claim 18.  Further, modified Hu et al. teaches macular pigment, a similar harvesting unit, and a stirrer.  However, modified Hu et al. does not teach using flocculants.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further include the use of flocculants for algae cultures as taught by Katoch et al., because Katoch et al. teaches in order to maintain optimal levels of algae or other photoautotrophic organisms within the photobioreactors, periodically biomass, is removed from the photobioreactors using either the continues belt extraction unit or by other methods of flocculation (Para. [0021], lines 5-9).


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al., US 7997025 B1-Masse, US 2015/0004685 A1-Carl, Anderson (2003), and in further view of US 2010/0218674 A1- Fujikawa et al.

Regarding claim 10, modified Hu et al. teaches the invention discussed above in claim 1.  Further, modified Hu et al. teaches a high-density outdoor culture unit and pumps. However, modified Hu et al. does not teach a gas supplying unit and device, with a first and second pump.
For claim 10, Fujikawa et al. teaches a gas supplying unit 49, which delivers gas (Para. [0068], line 41) and a pump, which reads on the instant claim limitation of a gas supplying unit and device, with a first and second pump.
2 gas can be mixed with the H-rich gas well, allowing H2 to be mixed with the CO2 gas sufficiently (Para. [0066], lines 6-8).
Regarding claim 10, modified Hu et al. teaches the invention discussed above in claim 1.  Further, modified Hu et al. teaches a high-density outdoor culture unit and pumps. Modified Hu et al. teaches a similar control and monitoring system which enables and facilitates gas levels (Col. 2, line 43) and a collecting vessel for collecting algae derivative products.  However, modified Hu et al. does not teach a gas recovery unit with a gas collecting device.
For claim 10, Fujikawa et al. teaches a gas recovery apparatus 10B (Para. [0067], line 1), gas storage device (well 103a, Para. [0009], line 4), which reads on the instant claim limitation of teach a gas recovery unit with a gas collecting device.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further include a similar gas recovery unit as taught by Fujikawa et al., because Fujikawa et al. teaches the CO2 gas recovered in the regenerator is compressed at a compression process, and transported to a well 103a in a storage location by way of transportation 102 such as a pipeline (Para. [0009], lines 3-6).

s 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al., US 7997025 B1-Masse,US 2015/0004685 A1-Carl, Anderson (2003) and in further view of Goldman et al. (1982).
Regarding claim 12, modified Hu et al. teaches the invention discussed above in claim 11.  However, modified Hu et al. does not explicitly teach an alkaline medium.
For claim 12, Goldman et al. teaches alkaline medium for microalga cultures (pg. 1, lines 3 and 4 and 11), which reads on the instant claim limitation of an alkaline medium.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate an alkaline medium for microalga cultures as taught by Goldman et al., because Goldman et al. teaches Chlorella vulgaris ., grew up to pH 10.6 (pg. 1, lines 3-4), and the upper pH limits in the case of Scendesmus obliquus and Phaeodactylum tricornutum seemed to be regulated primarily by metabolic control (pg. 1, lines 16-17).  

Regarding claim 13, modified Hu et al. teaches the invention discussed above in claim 11.  However, modified Hu et al. does not teach the microalgae comprising Chlorella, Nannochloropsis, Dunaliella, Scenedesmus, Chlamydomonas, Spirulina, Botryococcus, or combination thereof.
For claim 13, Goldman et al. teaches a microalga cultures comprising Scenedesmus obliquas and Chlorella vulgaris (pg. 1, line 3), and Dunaliella tertiolecta (pg. 1, line 7), which reads on the instant claim limitation of microalgae comprising Chlorella, Nannochloropsis, Dunaliella, Scenedesmus, Chlamydomonas, Spirulina, Botryococcus, or combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further incorporate combinations of Scenedesmus obliquas and Chlorella vulgaris (pg. 1, line 3), and Dunaliella tertiolecta as taught by Goldman et al., because Goldman et al. teaches it is difficult to separate metabolic from purely chemical factors that influence the pH tolerance limits of the individual species; the lower pH limits were, however, distinctly controlled by the production of alkalinity concomitant with NO−3 uptake, whereas the upper pH limits in the case of Scendesmus obliquus and Phaeodactylum tricornutum seemed to be regulated primarily by metabolic control (pg. 1, lines 13-17).


Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over US 8241895 B2-Hu et al., US 7997025 B1-Masse, US 2015/0004685 A1-Carl, Anderson (2003) and in further view of Chen et al. (2014).

Regarding claim 20, modified Hu et al. teaches the invention discussed above in claim 19.  However, modified Hu et al. does not teach the flocculant is chitosan.
For claim 20, Chen et al. teaches the flocculant is chitosan (pg. 3, section, 4, line 1), which reads on the instant claim limitation of the flocculant is chitosan.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the modified invention of Hu et al. and further .


Response to Arguments
Applicant's arguments filed 03/23/2021 have been fully considered but they are not persuasive. The amended claims incorporated canceled claim limitations, where the prior art references for those canceled claims are able to be used in the current rejection, and further, explained in this section of the office action.
Regarding pg. 10, paragraph 2 of the applicant’s arguments, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
 In this case, the primary reference of Hu et al. disclose a first and a secondary light source, which was disclosed in the rejection above in claim 1.  Further, the reference of Hu et al. by itself does not teach the use of a red light or a blue being emitted from the light sources disclosed.  For this limitation, the prior art reference of Carl does teach the use of blue light and red light (Para. [0011], line 20), as cited in the rejection above.  Further, Carl teaches the lighting will use LEDs as this will minimize the electricity required to provide the light and enable the frequency to be tailored to the needs of the growth of the algal solution; further, LED lighting will add the least amount of heat to the reactor (Para. [0011], lines 13-17).  Further, the additional secondary reference of Anderson (2003) teaches the use of red light and blue light for algal growth (pg. 20, line 3) and (pg. 3, line 10).  Anderson teaches light with wavelengths between 600-700nm is the most efficient for photosynthesis; light emitting diodes (LEDs) with a peak wavelength of 643nm are the most cost effective light source if operation of the PBR (photo-bio reactor, pg. 3, lines 10-12).  The additional prior art reference of Anderson emphasizes the teaching of the usage of red and blue lights for algal growth.  

 Regarding pg. 10, paragraph 3 of the applicant’s arguments, pertaining to the amended limitation of “wherein the first light source of the high-density culture unit is capable of emitting red light” for independent claims 1 and 11.  The combination of the prior art references of Carl and Anderson meet this limitation.  For this limitation, the prior art reference of Carl does teach the use of blue light and red light (Para. [0011], 
Regarding pg. 11, paragraph 1 of the applicant’s arguments, regarding both Masses and Carl fail to teach the claimed limitation of “the first light source of the high-density culture unit is capable of emitting red light”.  The prior art reference of Hu et al. teaches a first light source as discussed above in the rejection.  The combination of the secondary prior art references of Carl and Anderson teach the emission of red light for algal growth.  For this limitation, the prior art reference of Carl does teach the use of blue light and red light (Para. [0011], line 20), as cited in the rejection above.  Further, Carl teaches the lighting will use LEDs as this will minimize the electricity required to provide the light and enable the frequency to be tailored to the needs of the growth of the algal solution; further, LED lighting will add the least amount of heat to the reactor (Para. [0011], lines 13-17).  Further, the additional secondary reference of Anderson (2003) teaches the use of red light and blue light for algal growth (pg. 20, line 3) and 
Regarding pg. 11, paragraph 1 of the applicant’s arguments, regarding both Masses and Carl fail to teach the claimed limitation of “a second light source adjacent to the culture device, wherein the second light source is capable of emitting a blue light”.  The prior art reference of Hu et al. teaches a second light source as discussed above in the rejection.  The combination of the secondary prior art references of Carl and Anderson teach the emission of red light for algal growth.  For this limitation, the prior art reference of Carl does teach the use of blue light and red light (Para. [0011], line 20), as cited in the rejection above.  Further, Carl teaches the lighting will use LEDs as this will minimize the electricity required to provide the light and enable the frequency to be tailored to the needs of the growth of the algal solution; further, LED lighting will add the least amount of heat to the reactor (Para. [0011], lines 13-17).  Further, the additional secondary reference of Anderson (2003) teaches the use of red light and blue light for algal growth (pg. 20, line 3) and (pg. 3, line 10). 
 Anderson teaches light with wavelengths between 600-700nm is the most efficient for photosynthesis; light emitting diodes (LEDs) with a peak wavelength of 643nm are the most cost effective light source if operation of the PBR (photo-bio reactor, pg. 3, lines 10-12).  The additional prior art reference of Anderson emphasizes In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Further, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
Regarding pg. 11, paragraph 2 of the applicant’s arguments, referring to the combination of the prior art references used for the rejection of claims 1 and 11.  The additional reference of Anderson remedy the amended claim limitations presented in independent claims 1 and 11, which has been discussed above in this section of the office action, as well as in the rejection above.  Further, the dependent claims of claims 1 and 11, are therefore rejected as for the same reasons as previously mentioned and further discussed in the rejection above.
Regarding the bottom of pg. 11 of the applicant’s arguments, the additional reference of Anderson remedy the amended claim limitations presented in independent 
Regarding the bottom of pg. 12 and the top of pg. 13 of the applicant’s arguments, pertaining to the amended claim limitation of claims 1 and 11, the prior art reference of Hu et al. teaches a second light source as discussed above in the rejection.  The combination of the secondary prior art references of Carl and Anderson teach the emission of red light for algal growth.  For this limitation, the prior art reference of Carl does teach the use of blue light and red light (Para. [0011], line 20), as cited in the rejection above.  Further, Carl teaches the lighting will use LEDs as this will minimize the electricity required to provide the light and enable the frequency to be tailored to the needs of the growth of the algal solution; further, LED lighting will add the least amount of heat to the reactor (Para. [0011], lines 13-17).  Further, the additional secondary reference of Anderson (2003) teaches the use of red light and blue light for algal growth (pg. 20, line 3) and (pg. 3, line 10). 
 Anderson teaches light with wavelengths between 600-700nm is the most efficient for photosynthesis; light emitting diodes (LEDs) with a peak wavelength of 643nm are the most cost effective light source if operation of the PBR (photo-bio reactor, pg. 3, lines 10-12).  The additional prior art reference of Anderson emphasizes .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENORA A. ABEL whose telephone number is (571)272-8270.  The examiner can normally be reached on Monday-Friday 7:30 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571) 272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/LENORA A ABEL/Examiner, Art Unit 1799                                                                                                                                                                                                        
/MICHAEL L HOBBS/Primary Examiner, Art Unit 1799